DETAILED ACTION
This is a response to the Amendment to Application # 16/730,097 filed on July 13, 2022 in which no claims were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed June 17, 2022 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the cited non-patent literature is duplicative of the non-patent literature cited on the Notice of References Cited dated January 19, 2022. Thus, no correction is necessary. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Regarding claims 1 and 2, these claims recites a method “automatically updating the destination index file on a continuous basis based on the transform with new data being ingested into the source index file” and “wherein the destination index file is updated on a continuous basis occurring upon the new data being ingested into the source index.” (Emphasis added).
The broadest reasonable interpretation of these limitations does not require step of the index file to be updated on a continuous basis to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional). 
In order to overcome this interpretation, the examiner recommends including an affirmative step requiring the ingestion to occur. Further, to comply with the doctrine of compact prosecution, the examiner shall provide prior art for these limitations.

Claims 1, 19, and 20 have been amended to recite the limitation “the source data file comprising data consisting of a collection of documents,” or similar. (Emphasis added). Ordinarily, the use of the transitional phrase “consisting of” is considered closed, with no additional elements or steps allowed. See MPEP § 2111.03(II). However, this claim recites that source data file comprises data consisting of a collection of documents. The transitional phrase “comprising” is an open-ended grouping that allows for additional elements or steps. See MPEP § 2111.03(I). Thus, the source data file may include additional data that is not the “data consisting of a collection of documents.” 

Claims 1-3, 10-12, 15, and 17-20 variously refer to a “source index file” and a “destination index file.” The plain and ordinary meaning of the term “file” is a block of stored information. (Classification Definitions Class 715, Data Processing: Presentation Processing of Document, Operator Interface Processing, and Screen Saver Display Processing; February 2011; USPTO.gov, Page 2). Thus, the source index file shall be construed to refer to any source index that is a block of information.

Claims 7 and 8 recite that the fields contain “terms” and “numeric values” respectively. The type of data in the index does not affect the structure of the claim invention and is therefore, non-functional descriptive material for similar reasons as discussed above. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4-15 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Puri et al., US Publication 2019/0097909 (hereinafter Puri), as cited on the Notice of References Cited dated January 29, 2021, in view of Esman, US Patent 10,977,222 (hereinafter Esman), in further view of “how to ignore index comparison for pandas assert frame equal; March 9, 2019; Stack Overflow; Pages 1-2 (hereinafter Stack Overflow).

Regarding claim 1, Puri discloses a computer-implemented method for creating and performing transforms of indexed data on a continuous basis, the method comprising “receiving from a user a selection of a source index file, the source index file comprising data consisting of a collection of documents” (Puri ¶¶ 87, 129, see also ¶ 280) by indicating that the data stores (i.e., a source index file, a block of stored information) are specified in the search query (i.e., received from a user, ¶ 129) and that the data store contains portions of data (i.e., a collection of documents, ¶ 87). Additionally, Puri discloses “receiving from the user a selection of one or more fields” (Puri ¶ 87) by receiving from the user a query that defines the fields to be searched. Further, Puri discloses “creating a transform of the source index file based at least on the selected one or more fields” (Puri ¶ 266) where the transform is created based on the selected one or more fields because the transforms may be specified in the query, meaning they are created when the user creates the query including the selection of the one or more fields. Moreover, Puri discloses “performing the transform to generate a destination index file” (Puri ¶ 273) by using the transformation rules (i.e., performing the transform) to generate a block of stored information containing the search results (i.e., a destination index file). Finally, Puri discloses “wherein the transform includes automatically causing display of a visual representation of the destination index file on a computer device of the user” (Puri ¶ 280) by displaying the search results. 
While Puri does disclose a destination index file, it does not appear to explicitly disclose “the destination index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the destination index file, the ID being generated from a hash of a value of a particular field of the one or more fields.” Likewise, Puri discloses continuous updating, but does not appear to explicitly disclose the claimed limitations “automatically updating the destination index file on a continuous basis based on the transform with new data being ingested into the source index file.”
However, Esman discloses a database system including an “index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the … index file” (Esman col. 41, ll. 22-53) by generating a summarization associated with a plurality of data sources identified by an event. Further, Esman discloses “the ID being generated from a hash of a value of a particular field of the one or more fields” (Esman col. 41, ll. 22-53) by generating a hash value from a list of fields, which includes particular fields. Moreover, Esman discloses “automatically updating the … index file on a continuous basis based on the transform with new data being ingested into the source index file” (Esman col. 22, ll. 1-32) by describing that the system is repeatedly (i.e., continuously) updated with data.
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Esman was combined with Puri, the destination index file of Puri would include the summary and hash values of Esman. Thus, the combination of Puri and Esman at least teaches and/or suggests the claimed limitation “the destination index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the destination index file, the ID being generated from a hash of a value of a particular field of the one or more fields; automatically updating the destination index file on a continuous basis based on the transform with new data being ingested into the source index file” rendering it obvious. 
Puri and Esman are analogous art because they are from the “same field of endeavor,” namely that of database systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri and Esman before him or her to modify the data base content and updating of Puri to include the features of Esman.
The motivation for doing so would have been such processes reduce the work required by the system needed to update the data. (Esman col. 22, ll. 1-32).

The combination of Puri and Esman does not appear to explicitly disclose “performing at least one automated index validation, the at least one automated index validation step comprising automatically confirming that the destination index is not part of the source index pattern.”
However, Stack Overflow discloses that when manipulating indices, to “perform[] at least one automated index validation, the at least one automated index validation step comprising automatically confirming that the destination index is not part of the source index pattern” (Stack Overflow 1) by using a function such as “assert_frame_equal” to determine if the indices are the equal.
Puri, Esman and Stack Overflow are analogous art because they are from the “same field of endeavor,” namely that of database systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri, Esman, and Stack Overflow before him or her to modify the database transformation of Puri and Esman to include the validation step of Stack Overflow.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that such validation reduces the risk of version conflicts. 

Regarding claim 4, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “creating a checkpoint when the transform is updated based on the ingested new data” (Puri ¶ 83) where the data points act as checkpoints.

Regarding claim 5, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein the transforms operates across an entirety of the data of the source index file” (Puri ¶ 87) by indicating that the search is run against all the stored events.

Regarding claim 6, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “receiving a query from the user, and in response to receiving the query, limiting scope of the created transform based on the query.” (Puri ¶ 87).

Regarding claim 7, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein at least some of the one or more fields are categorical field comprising terms” (Puri ¶ 154) by giving an example where the fields comprise terms representing hostnames. 

Regarding claim 8, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein at least some of the one or more fields are numerical field comprising numeric values.” (Puri ¶ 88)

Regarding claim 9, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “further comprising receiving a time interval from the user, wherein values of the numerical fields are bucketed using the time interval.” (Puri ¶ 173).

Regarding claim 10, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein the source index file data comprises a collection of documents.” (Puri ¶ 87). Further, the combination of Puri, Esman, and Stack Overflow discloses “the source index file being identified by a name.” (Puri ¶ 154).

Regarding claim 11, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “in response to a user selection, generating a preview of the transformed source index file for the user prior to storing the transformed source index in the destination index file.” (Puri ¶ 485 and Fig. 27B).

Regarding claim 12, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein the source index file comprises a plurality of indices” (Puri ¶ 87) by giving an example of a plurality of indexes that may be searched. Further, the combination of Puri, Esman, and Stack Overflow discloses “the destination index file comprises one or more indices” (Puri ¶ 302) because the result index will always be at least one (i.e., one or more) index.

Regarding claim 13, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “providing a user interface for receiving at least the selection from the user.” (Puri Fig. 11B).

Regarding claim 14, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “providing an application program interface (API) for instantiating the transform.” (Puri ¶ 444).

Regarding claim 15, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein the API is configured for specifying the source index file, the one or more fields, for creating and updating the transform and for storing the transformed index to the destination index file” (Puri ¶ 444) by stating that all the techniques described may be implemented through an API.

Regarding claim 18, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “receiving from the user a selection of a type of aggregation” (Puri ¶ 244) where the aggregation is received from the user during the authoring of the query. Further, the combination of Puri, Esman, and Stack Overflow discloses “creating a transform of the source index file based at least on the selected one or more fields and the selected type of aggregation” (Puri ¶¶ 244, 266) where the transform is created based on the selected one or more fields because the transforms may be specified in the query, which also includes the aggregation. Moreover, the combination of Puri, Esman, and Stack Overflow discloses “wherein the selected type of aggregation is a sum aggregation, a max aggregation, or a cardinality aggregation” (Puri ¶ 244) where the type is a max aggregation. Likewise, the combination of Puri, Esman, and Stack Overflow discloses “automatically updating the transform based at least on the selected one or more fields and the selected type of aggregation on a continuous basis based on the transform with new data being ingested into the source index file” (Puri ¶¶ 244, 329-330) by describing a system where the index update continuously because it is regularly updated with new incoming events (¶ 329). Finally, the combination of Puri, Esman, and Stack Overflow discloses “the performing the transform further comprising: automatically causing display of the visual representation of the composite aggregation on the computer device of the user; and automatically storing the composite aggregation to the destination index file” (Puri ¶¶ 244, 302) by receiving the search results (i.e., performing the transform) that includes filtering the results, which necessarily requires storing the results in memory in order to perform the filter, and then displaying the results.

Regarding claim 19, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Puri, Esman, and Stack Overflow comprises computer hardware and software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Puri, Esman, and Stack Overflow comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1. 

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Puri in view of Esman and Stack Overflow, as applied to claim 1 above, in further view of Hsu et al., US Publication 2008/0195583 (hereinafter Hsu).

Regarding claim 2, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow discloses “wherein the destination index file is updated on a continuous basis …” (Puri ¶¶ 329, 369) by describing that the indexes may be both entity-centric and updated continuously. Further, the combination of Puri, Esman, and Stack Overflow discloses “the destination index file being different from the source index file” (Puri ¶ 302) where the destination index is a subset of the index meeting the search query. 
Although the combination of Puri, Esman, and Stack Overflow discloses that the data is updated continuously, it does discloses the updating begins “behind in real time of the new data being interested into the source index.” Thus, the combination of Puri, Esman, and Stack Overflow does not appear to explicitly disclose “wherein the destination index file is updated on a continuous basis and behind in real time the new data being interested into the source index.”
However, Hsu discloses that it is well known in the art to only begin updating an index after ingesting the data records (i.e., behind in real time). (Hsu ¶¶ 77-78 and Fig. 7). Thus, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Hsu was combined with Puri, Esman, and Stack Overflow, the continuous updating of Puri, Esman, and Stack Overflow would only begin after the data record was ingested, according to Hsu. Therefore, the combination of Puri, Esman, Stack Overflow, and Hsu at least teaches and/or suggests the claimed limitation “wherein the destination index file is updated on a continuous basis and behind in real time of the new data being interested into the source index,” rendering it obvious. 
Puri, Esman, Stack Overflow, and Hsu are analogous art because they are from the “same field of endeavor,” namely that of database systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri, Esman, Stack Overflow, and Hsu before him or her to modify the continuous updating of Puri, Esman, and Stack Overflow to include the triggering condition of Hsu.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Puri, Esman, and Stack Overflow teaches the “base device” for continuously updating an index. Further, Hsu teaches the “known technique” beginning an update upon the occurrence of data ingestion that is applicable to the base device of Puri, Esman, and Stack Overflow. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Regarding claim 3, the combination of Puri, Esman, Stack Overflow, and Hsu discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Puri, Esman, Stack Overflow and Hsu discloses “wherein the selection of the one or more fields defines a pivot wherein the transform is configured to pivot the data recorded in the source index file” (Puri ¶ 300 and Fig. 11B) by disclosing a user interface that allows a user to select one or more fields and indicating that this selection is to create a “New Pivot.”

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Puri in view of Esman and Stack Overflow, as applied to claim 1 above, in further view of Wang et al., US Publication 2020/0160230 (hereinafter Wang).

Regarding claim 16, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri, Esman, and Stack Overflow does not appear to explicitly disclose “wherein an analytics and visualization platform is used to generate the visual representation and the visual representation has features including a histogram, line graph, or pie chart, and the analytics including time-series data analytics.”
However, Wang discloses a data monitoring system “wherein an analytics and visualization platform is used to generate the visual representation and the visual representation has features including a histogram, line graph, or pie chart, and the analytics including time-series data analytics.” (Wang ¶¶ 32, 82).
Puri, Esman, Stack Overflow, and Wang are analogous art because they are from the “same field of endeavor,” namely that of data monitoring and alerting. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri, Esman, Stack Overflow, and Wang before him or her to modify the data visualization of Puri, Esman, and Stack Overflow to include the pie charts created through the Kibana platform of Wang. 
The motivation for doing so would have been that Kibana is known to provide the advantage of easily visualizing the data. (Wang ¶ 82).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Puri in view of Esman and Stack Overflow, as applied to claim 1 above, in further view of Doug Turnbull; Machine Learning for Smarter Search With Elasticsearch; February 24, 2017; dzone.com; 7 Pages (hereinafter Turnbull).

Regarding claim 17, the combination of Puri, Esman, and Stack Overflow discloses the limitations contained in parent claim 1 for the reasons discussed above. Although the combination of Puri, Esman, and Stack Overflow discloses the use of a machine learning model (Puri ¶ 357), it does not appear to explicitly disclose “wherein a machine learning model is created based on the transform of the source index file wherein behaviors are captured across an entirety of a user base of two or more users.”
However, Turnbull discloses a data visualization system “wherein a machine learning model is created based on the transform of the source index wherein behaviors are captured across an entirety of a user base, instead of being limited to the behavior of a particular user or entity in the user base or being limited to a portion of the users in the user base” (Turnbull 3-5) where the machine learning system is trained based on mapping (i.e., a transform) a data set (i.e., the source index) and is based on the entirety of the data set determined from “studying users” (i.e., across an entirety of a user base).
Puri, Esman, Stack Overflow, and Wang are analogous art because they are from the “same field of endeavor,” namely that of data monitoring and alerting. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri, Esman, Stack Overflow, and Turnbull before him or her to modify the data analysis method of Puri, Esman, and Stack Overflow to include the machine learning of Turnbull. 
The motivation for doing so would have been that machine learning provides a more powerful search system. (Turnbull 2). 

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant first argues Esman fails to teach “index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the … index file” and “automatically updating the … index file on a continuous basis based on the transform with new data being ingested into the source index file”  because “[t]he cited portions are distinct from the claimed subject matter as there is no contemplation of the Specification of the Instant Application for the generation of an ID from a has value of a particular filed.” (Remarks 2-3). Applicant continues that the claim requires “a hash of a ‘particular field’” is different that “the hash value [of Esman] created for ‘the schema associated with each event’, [sic] which is not a particular field.” (Remarks 3). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. Moreover, the broadest reasonable interpretation of the term “comprising,” as used by the present claims (See, for example, Claim 1, l. 2), “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP § 2111.03, citing Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005).
In other words, the broadest reasonable interpretation of the limitation “the ID being generated from a hash of a value of a particular field of the one or more fields” allows for the inclusion of additional values other than the particular field. For example, the claim limitation does not say “the ID being generated from a hash of a value of only a particular field of the one or more fields.” Further, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
Finally, Esman discloses that the method “calculate[es] a hash value of the scheme for each event” that may be “a hash value generated using the list of fields.” (Esman col. 41, ll. 46-49). Because the hash value is created using the entire list of fields, which includes the particular field, this falls within the inclusive nature of the claim’s use of the term “comprising.” Therefore, Applicant’s argument is unpersuasive.

Applicant next argues Stack Overflow fails to teach “performing at least one automated index validation, the at least one automated index validation step comprising automatically confirming that the destination index is not part of the source index pattern” because “Stack Overflow would at most disclose [] determining if two indexes were identical” and “Stack Overflow would not know if the destination index was included in the source index pattern unless these were identical.” (Remarks 3-4). The examiner disagrees.

“[T]he question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (Emphasis added). 
As admitted by Applicant, the teachings of Stack Overflow will determine “the destination index was included in the source index pattern [when] these were identical.” Thus, Stack Overflow does, in some instances meet Applicant’s claim limitation. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 2-20 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 4-6). Applicant’s arguments are unpersuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176